Title: To James Madison from Robert Harrison Grayson (Abstract), 1 May 1805
From: Grayson, Robert Harrison
To: Madison, James


1 May 1805, Washington, Kentucky. “Relying on the intimacy which I have understood, subsisted between my father and yourself, and on the small acquaintance which I have the honor to have with you, I have taken the liberty of writing to you on a subject relating principally to myself. My friends in this state (among whom are Mr. Breckenridge and Mr. Brown) wish me to accept of one of the appointments which will be at the disposal of the president of the United States, by an act of the last session of congress relative to the district of Orleans. Two motives principally concur in inducing me to prefer a residence in that district to any other place: To a man of my age it will I conceive afford a more ample field for enterprize, than the theatre of Kentucky, and the climate I think would be more agreeable to my constitution naturally a weak one, and impaired by the practice of the law in which I have engaged. Having also resided a considerable time in a French family, being accustomed to the manners of the French and tolerably acquainted with their language I flatter myself, that my residence among the inhabitants of the district of Orleans (many of whom I understand, emigrated from France) will be agreeable.

“As it may be thought proper that the political principles of those who may solicit any public station under the government should be Known, I have Sir, for your perusal enclosed to you my address to the citizens of the sixth congressional district of this state before the last election. The principles contained in that address are such as I have always possessed since I have been able to form a judgment on political subjects. I was not however so fortunate as to succeed in the election, owing to several causes, the most prominent of which were, the long residence of the successful candidate, the extensive circle of his acquaintances, dependants and relations his profuse numerous and expensive feasts which though they introduce corruption into our elections and operate as a species of bribery have prodigious influence where the principle of universal suffrage as with us, exists. That principle altho unquestionably the most consonant with the Spirit of a free government where there is a general diffusion of Knowledge, is certainly, in the existing State of public information not generally diffused, liable to great abuses by artful and designing candidates who are adept in those electioneering arts which are too frequently employed with success. In addition to the causes just specified, the springing up of a third candidate by dividing, tended very much to injure my interest in the district. This new candidate who lived in the same county with myself took off from me in the county of Mason alone upwards of four hundred votes and in the other counties nearly the same number.
“Should the president have already selected persons for the different offices created by the late law of Congress, in the district of Orleans I shall I believe notwithstanding my want of success in the last election for congress risk the event of another contest, in compliance with the wishes of my friends and my solicitude to serve my country in a public station. Since the last election I have become more generally acquainted in the district, and have reason to believe that another effort will be attended with better success.
“In order to explain a passage in my address relative to the opposition I have uniformly experienced from the Federalists in this quarter, it may be necessary to observe, that when I offered for the assembly, there were no less than seventeen candidates on the list, among which number, was a brother of John Marshall of Virginia. Mr. Marshall and his friends fearing lest I should be elected, and that he would be excluded, published a violent attack on me which made its appearance only two days before the election, hoping that the shortness of the time would preclude the possibility of a reply. The publication was signed by an ignorant tool of Mr. Marshall’s, and was immediately replied to by my brother Alfred Grayson. One of the principal grounds taken in the attack was, that I was not constitutionally eligible to the assembly not having as it was contended, resided in the State the time required by the constitution. The people however were so fully satisfied of the futility of this ground, by the reply, and so convinced of the malevolent motives that brought forward the attack, that out of the seventeen candidates I had the honor to be returned first by a large majority, and Mr. Marshall was left among the hindermost candidates. The mortification of this disappointment to Mr. Marshall & his friends was so great, that they attacked me a second time by a very indecorous and abusive publication, and then forwarded a petition to the assembly to oust me from my seat, on the ground of my not having resided sufficiently long in the State. The assembly however notwithstanding all the efforts of my opponents gave me my seat. The various political altercations which in self defence, I have unavoidably been obliged to engage in, and the many personal enmities which have resulted from them, are not among the least incentives with me for wishing to change my residence. Altho we have but few federalists or men who are opposed to those wise measures: which have uniformly been pursued by the present administration, yet as I have actively opposed federal principles, I find myself a peculiar object of their rancour.
“The dearth of occurrences in this State furnishes no news of <a> political nature. We still continue to be almost unanimously in favo<r> of the present administration of the general government. The people are happy under the existing order of things and already experience the benefit of the cession of Louisiana by more certain & higher prices for their produce.
“Your friend and acquaintance Alfred W Grayson is married to a daughter of the honourable John Breckenridge; as to myself I suppose I shall shortly be ranked among that respectable order of beings called bachelors.
“Permit me, Sir, before I conclude, as a citizen of the United States to express my high approbation of your political conduct, and of the pure motives which have dictated it, and my admiration of that integrity through life which has concentrated the affections, as it has done the esteem of every honest citizen of the union.”
